327 S.W.3d 632 (2010)
Tommy ROSE, Plaintiff/Appellant,
v.
Christopher STREICHER, Defendant/Respondent.
No. ED 94965.
Missouri Court of Appeals, Eastern District, Division Three.
December 21, 2010.
Lawrence O. Willbrand, St. Louis, MO, for appellant.
Kevin H. Behrndt, Kara D. Helmuth, St. Louis, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
The plaintiff, Tommy Rose, appeals the judgment entered by the Circuit Court of Jefferson County, following a jury verdict in favor of the defendant, Christopher Streicher, and assessing one hundred percent of the fault for the motor vehicle accident to the plaintiff. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The trial court's judgment is affirmed. Rule 84.16(b)(5).